PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nellessen, John
Application No. 16/792,314
Filed: 17 Feb 2020
For: Multipurpose Permanent Magnetic System

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(b), filed March 21, 2022. This is also a decision on petition under 37 CFR 1.137(f) filed December 3, 2021.

DECISION UNDER 37 CFR 1.137(a)

The petition is GRANTED.

This application became abandoned November 5, 2021 for failure to timely reply to the Notice of Allowance and Issue Fee Due (Notice) mailed August 31, 2021. The Notice set a three (3) month statutory period of time for reply. Notice of Abandonment was mailed November 17, 2021.

A grantable petition under 37 CFR 1.137(b) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).  

The instant petition has been carefully reviewed and found in compliance with the requirements set forth above. The required reply and petition fee under 37 CFR 1.17(m) were filed December 3, 2021. The required statement of unintentional delay was submitted herewith.

DECISION UNDER 37 CFR 1.137(f)

The petition under 37 CFR 1.137(f) is DISMISSED AS MOOT.

The instant application is not subject to a non-publication request. Accordingly, the provisions of 37 CFR 1.137(f) are not applicable to the instant application.

In view thereof, this application is being forwarded to the Office of Data Management for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions